DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 02/19/2021.

Allowable Subject Matter
1.	Claims 1-2 and 5-10 are allowed.
Reason for Allowance
2.	The following is a statement of reasons for the indication of allowable subject matter: 
The following is an examiner’s statement of reasons for allowance: The combination of references relied upon does not disclose the claimed invention namely, an electrical supply system for an aircraft, comprising: a generator having a plurality of phases and a neutral point; an AC network; a bi polar DC network; and a neutral point clamped converter; wherein the generator provides an AC voltage; wherein the neutral point of the generator is connected to ground, in at least one mode of operation; wherein the converter comprises an AC side having a plurality of AC connectors, each of which is couplable with at least one phase of the generator, and comprises a DC side having a first DC connector, a second DC connector and a neutral DC connector; wherein the AC side of the converter is coupled with the generator, the DC side is coupled with the bipolar DC network, and the neutral DC connector is connected to , and 2a third switch, wherein the third switch is arranged between a first branch point between the first switch and the AC side of the converter and a second branch point between the second switch and the AC network to selectively provide a connection of the AC network to the AC side of the converter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/           Supervisory Patent Examiner, Art Unit 2836